313 S.W.3d 237 (2010)
Eric ROBINSON, Claimant/Appellant,
v.
LACLEDE GAS COMPANY, Employer/Respondent, and
Division of Employment Security, Respondent/Respondent.
No. ED 93934.
Missouri Court of Appeals, Eastern District, Division One.
June 15, 2010.
*238 John J. Ammann, St. Louis, for appellant.
Judith Lynne Garner, St. Louis, for respondent Laclede Gas Co.
Jeannie Desir Mitchell, Jefferson City, for respondent Missouri Dept. of Labor and Industrial Relations, Division of Employment Security.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Claimant, Eric Robinson, appeals from an order of the Labor and Industrial Relations Commission, with one member dissenting, affirming the decision of the Appeals Tribunal of the Division of Employment Security finding claimant disqualified from unemployment benefits.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).